DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-14 and 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ratner (US 2020/0335077).
In re. claim 22, Ratner teaches a system comprising: one or more processors (152) (fig. 1) configured to determine a local load (via sensor determined rotation speed) (para [0039]) on plural airfoils (202) (fig. 2A), wherein the airfoils are operably coupled with a rotatable member of an aircraft engine system (driven by engine systems) (para [0031]), the rotatable member configured to rotate about an axial centerline of the aircraft engine system (fig. 2A), wherein the one or more processors are also configured to determine a local angle of attack of the airfoils as air flows around 
In re. claim 11, Ratner teaches the system of claim 22, wherein the feature is configured dilate the flow of air between the aircraft body and the airfoils (fig. 3B).
In re. claim 12, Ratner teaches the system of claim 22, wherein altering the flow of air one or more of reduces the local load on the airfoils, reduces the local angle of attack of the airfoils, or reduces a noise level that is generated by the aircraft engine system during one or more of cruising, climbing, or descending of an aircraft system relative to the aircraft body not including the feature (as stated in claim 22).

In re. claim 14, Ratner teaches the system of claim 22, wherein reducing the local angle of attack of the airfoils reduces a variable angle of attack distortion on the airfoils relative to the aircraft body not including the feature (equivalent structure provides equivalent function).
In re. claim 18, Ratner teaches the system of claim 22, wherein the feature is configured to one or more of be retrofitted to the aircraft body or be formed with the aircraft body during a design process wherein the feature is configured to modify the aircraft body (fig. 3B).
In re. claim 19, Ratner teaches a method comprising: determining a local load (via sensor determined rotation speed) (para [0039]) on plural airfoils (202) (fig. 2A) with one or more processors (152) (fig. 1), wherein the airfoils are operably coupled with a rotatable member of an aircraft engine system (driven by engine systems) (para [0031]), the engine being an unducted engine system (fig. 2B), wherein the plural airfoils are separated from an exterior surface of an aircraft body (214) by a baseline distance (fig. 2B), the rotatable member configured to rotate about an axial centerline of the aircraft engine system (when driven by engine); determining a local angle of attack of the airfoils with the one or more processors as air flows around the airfoils and the rotatable member rotates about the axial centerline of the aircraft engine system (via change in angle of propeller (202)) (para [0047]); and creating a feature (332) at one or more exterior locations of the aircraft body (resonators can be placed on flight surfaces (214)) (para [0049]) based on the local load and the local angle of attack (to generate tone to counteract noise) (para [0058]), the feature shaped to alter a flow of air between the aircraft body and the airfoils such that the air is configured to flow 
In re. claim 20, Ratner teaches the method of claim 19, wherein reducing the local angle of attack of the airfoils reduces a variable angle of attack distortion on the airfoils relative to the aircraft body not including the feature (equivalent structure provides equivalent result).
Allowable Subject Matter
The indicated allowability of claims 17 and 19-20 is withdrawn in view of the newly discovered reference to Ratner.  Rejections based on the newly cited reference(s) are as stated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647